DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 15, it is unclear if the recitation “a vehicle” is intended to reference the earlier recited vehicle (line 14), or another vehicle.
Claims 2-6 are rejected due to their dependence upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,998,821 to Rockwell in view of US 2,759,329 to Ponti.
Re-claim 1, Rockwell teaches a master brake cylinder comprising: a piston 14 movable in a cylinder to pressurize a brake fluid in one 5direction of movement and to remove brake fluid pressure when moved in a direction opposite to the one direction; the piston includes a push rod 17 fixed to one side of the piston and extending out of the cylinder and through a bushing (interpreted as 22) closing one end of the cylinder; the bushing includes an extension with an exposed threaded exterior surface 41 10that receives and cooperates with a ball member 40 threadingly secured thereto; and a mounting bracket 39 located on the push rod between the threaded bushing and the ball member (in as much as in the instant invention); the mounting bracket has a ball socket opening towards the ball member and is sized to receive and pivotally retain the ball member; 15 the mounting bracket further includes a mounting arrangement (see page 2 column 1 lines 13-25) for fixedly securing the mounting bracket to a firewall 38 (as well as extension 37) of a vehicle to retain the ball member 40 between the mounting bracket 39 and the firewall 37 of the vehicle; the firewall 37 is provided with a port 36 allowing the push rod 17 to extend through the firewall.  However, Rockwell fails to teach the piston being spring biased.
Ponti teaches a master cylinder with a spring 39 biased piston 34.  The spring assists in placing the piston back to a rest or neutral position, as is common in the art.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the piston of Rockwell with a spring biasing feature as taught by Ponti, so as to assist in placing the piston back to a rest or neutral position.
Re-claim 2, the push rod 17 and the piston are of a one piece construction with the push rod sliding through an elongate bearing portion of 20the threaded bushing.
Re-claim 3, the cylinder and the push rod are pivotally movable relative to the mounting bracket, due to universal joint provided by the ball member.  The range of motion is expected to be through an angle of at least 15 degrees, as substantial spacing is shown between the firewall bore and the push rod.  In addition, it would have been obvious to one of ordinary skill in the art to have selected a range of motion to allow for attachment within various vehicles, including an angle of at least 15 degrees, as this would not have affected the device taught in Rockwell and would have allowed the apparatus to perform as intended. 
Re-claim 4, Rockwell teaches the cylinder having a cylinder body.  However, Rockwell fails to teach a cylinder sleeve sized for insertion in the cylinder body; 25the cylinder sleeve, at one end thereof, including a series of ports passing through and about a circumference of the cylinder sleeve and communicating with a brake fluid supply source; the piston being located to one side of the series of ports in a released position of the master brake cylinder and movable to a brake actuating position on an opposite side of the series of ports.
Ponti teaches a master cylinder having a cylinder sleeve 20 sized for insertion in the cylinder body 11; 25the cylinder sleeve, at one end thereof, includes a series of (outlet) ports 32 passing through and about a circumference of the cylinder sleeve (see figure 4) and communicating with a brake fluid supply source 12; the piston 34 is located to one side of the series of ports in a released position of the master brake cylinder and movable to a brake actuating position on an opposite side of the series of ports.  The circumferential spaced ports reduce the need to align the ports with supply ports of the reservoir (see column 3 lines 12-26), and as such ease the assembly.  The plurality of ports also assist in distribution of the fluid to the pressure chamber.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cylinder body of Rockwell with a cylindrical sleeve having circumferentially spaced ports as taught by Ponti, thus ensuring the even distribution of fluid to the pressure chamber as well as assured communication between the pressure chamber and the reservoir.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell in view of Ponti as applied to claim 1 above, and further in view of US 3,501,915 to Hackett.
Rockwell fails to teach a two stage pressure intensifier in communication with the master cylinder.
Hackett teaches a two stage pressure intensifier in communication with a master cylinder (see figures 7-10 and first pressure transmitted to line 25 and a second pressure transmitted to line 26)  This merely provides a pressure boost to the wheel cylinders.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the master cylinder of Rockwell with a pressure intensifier as taught by Hackett, so as to increase the output pressure to the wheel cylinders.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive.  The remarks regarding the mounting bracket and ball member connection have been considered.  However, it is noted that the instant claims do not recite any specific mounting relationship between the mounting bracket and ball member, other than the mounting bracket having a ball socket opening.  As seen in figure 1 of Rockwell a ball member is situated within a ball socket opening of a mounting bracket 39.  As such the remarks are more specific than the claim language.
The remarks regarding the firewall have been considered.  However, the term firewall is broadly interpreted to define any wall separating the engine compartment from the occupant compartment.  The instant claims nor the instant specification define what the firewall is composed of, nor is any illustration of a firewall shown.  It is mere conjecture that the wall 37/38 is flimsy and not capable of functioning as a firewall, since Rockwell fails to discuss the wall in any detail.  It is further the position of the Office that any wall will provide some level of protection from fire for at least some period of time.  Furthermore, Rockwell states that the bracket 39 is secured to the wall/dash 38 (see page 2 lines 19-22).  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 13, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657